Exhibit 10.13.C

 

FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO
THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN

 

The AES Corporation, a Delaware corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan (the “Plan”) and this Restricted Stock Unit Award Agreement
(this “Agreement”), this Award of Restricted Stock Units (“RSUs”) upon the terms
and conditions set forth herein.  Capitalized terms not otherwise defined herein
will each have the meaning assigned to them in the Plan.

 

1.     This Award of RSUs is subject to all terms and conditions of this
Agreement and the Plan, the terms of which are incorporated herein by reference:

 

Name of Employee:

 

 

 

Date of Birth:

 

 

 

AES Directory Name:

 

 

 

Grant Date:

 

 

 

Number of RSUs Granted:

 

 

2.     Each RSU represents a right to receive one Share on a date (the “Delivery
Date”) selected by the Committee that occurs during the 90 day period commencing
on December 31,       , if and only if, such RSU (i) has not been forfeited
prior to the Delivery Date and (ii) has vested in accordance with this Agreement
prior to the Delivery Date; provided, however, that in lieu of delivery of a
Share on the Delivery Date, the Committee may, in its discretion, cause the
Company to deliver cash having a Fair Market Value equivalent to a Share on the
Delivery Date.

 

3.     An RSU (i) does not represent an equity interest in the Company, (ii)
carries no voting, dividend or dividend equivalent rights and (iii) the holder
will not have an equity interest in the Company or any of such shareholder
rights, unless the vesting conditions of the RSU are met and the RSU is paid out
with a Share rather than cash and in such case not until the relevant Share is
delivered on the Delivery Date.

 

4.     This Award of RSUs will vest in three equal installments on each of the
first, second and third anniversary of the Grant Date (each a “Vesting Date”),
if the following two conditions are met:

 

(i)   During the 3-year period from and including January 1, [      ] through
and including December 31, [      ] (the “Performance Period”) either:

 

--------------------------------------------------------------------------------


 

(a)   the Total Shareholder Return on AES common stock exceeds the Total
Shareholder Return on the S&P 500 Index; or

 

(b)   the Total Shareholder Return on AES common stock is positive, the S&P 500
Index is positive, the Total Shareholder Return on AES common stock is no more
than     % less than the Total Shareholder Return on the S&P 500 Index and the
Committee does not exercise the discretion it has under such circumstances to
prevent any or all of the RSUs from vesting.

 

Except for any RSUs forfeited prior to the end of the Performance Period
pursuant to the following paragraph, all RSUs pursuant to this Award will be
forfeited and will cease to be outstanding as of the end of the Performance
Period unless either (i)(a) or (i)(b) occurs.

 

(ii)   With regard to each equal one third portion of RSUs, in order for any
such portion to be eligible for vesting if (i)(a) or (i)(b) above occurs,
either:

 

(a)   the Employee remains an Employee through the relevant Vesting Date, or

 

(b)   prior to the relevant Vesting Date, the Employee’s employment terminated
by reason of the Employee’s death or Disability.

 

If the Employee’s employment is terminated or the Employee’s provision of
services is terminated prior to the third anniversary of the Grant Date, in
either case for any reason other than death or Disability (including voluntarily
by the Employee (including Retirement) or by the Company with or without cause),
all RSUs with Vesting Dates after the termination date will be forfeited and
will no longer be outstanding, the Employee’s right to receive Shares and/or
cash on the Delivery Date in respect of any such forfeited RSUs will be
forfeited at such time and in the event that (i)(a) or (i)(b) above occurs only
Shares and/or cash in respect of RSUs with Vesting Dates prior such termination
date will be delivered on the Delivery Date.

 

5.     In the event that a Change of Control occurs prior to the Delivery Date,
if the RSUs described herein have not already been previously forfeited or
cancelled, such RSUs will become fully vested and the Delivery Date will occur
immediately prior to the Change in Control; provided, however, that in
connection with a Change of Control and certain other events, payment of any
obligation payable pursuant to the preceding sentence may be made in cash of
equivalent value and/or securities or other property in the Committee’s
discretion.

 

6.     Under current U.S. federal income tax laws, the Employee will not be
subject to income tax unless and until Shares and/or cash are delivered to the
Employee on the Delivery Date, at which time the Fair Market Value of the Shares
and/or cash will be reportable as ordinary income, and subject to income tax
withholding.  However, under a special rule applicable to deferred compensation,
the value of the Shares underlying the RSUs as and when the RSUs vest, although
the Shares are not then delivered, is reportable at such time as wages for

 

2

--------------------------------------------------------------------------------


 

purposes of social security and Medicare (e.g., FICA) taxes and is subject to
withholding.  The Company and its subsidiaries and affiliates have the right (i)
to withhold any tax required to be withheld in connection with this Award of
RSUs from Shares and/or cash otherwise deliverable or from any other payment to
be made to the Employee, or (ii) to otherwise condition the Employee’s right to
receive or retain the Shares and/or cash on the Employee making arrangements
satisfactory to the Company or any of its subsidiaries or affiliates to enable
any related  tax obligation of the Employee to be satisfied.  The Employee
should consult his or her personal advisor to determine the effect of this Award
of RSUs on his or her own tax situation.

 

7.     Notices hereunder and under the Plan, if to the Company, will be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203,
attention of the Plan Administrator, or, if to the Employee, will be delivered
to the Employee or mailed to his or her address as the same appears on the
records of the Company.

 

8.     All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive on all persons.  Unless otherwise specifically
provided herein, in the event of any inconsistency between the terms of this
Agreement and the Plan, the Plan will govern.

 

9.     By accepting this Award of RSUs, the Employee acknowledges receipt of a
copy of the Plan and the prospectus relating to this Award of RSUs, and agrees
to be bound by the terms and conditions set forth in this Agreement and the
Plan, as in effect and/or amended from time to time.

 

3

--------------------------------------------------------------------------------


 

10.   This Agreement will be governed by the laws of the State of Delaware
without giving effect to its choice of law provisions.

 

 

 

THE AES CORPORATION

 

 

 

By:

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------